DETAILED ACTION
	This action is responsive to the following communications: the Application filed January 11, 2018, and Information Disclosure Statement filed on March 12, 2020.
	Claims 1-20 are pending. Claims 1, 9 and 16 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on March 12, 2020. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 9 of copending Application No. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by providing programmable logic fabric disposed on the first integrated circuit die and sector-aligned memory disposed on a second integrated circuit die.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Regarding independent claim 1, claims 1, 2 and 7 of recited application disclose the limitations of claim 1.   An integrated circuit device comprising: programmable logic fabric disposed on a first integrated circuit die, wherein the programmable logic fabric comprises a first sector of programmable logic fabric and a second sector of programmable logic fabric, wherein the first sector of programmable logic fabric is configured to be programmed with a circuit design that operates on a first set of data; and
sector-aligned memory disposed on a second integrated circuit die, wherein the sector-aligned memory comprises a first sector of sector-aligned memory directly accessible by the first sector of programmable logic fabric and a second sector of sector-aligned memory directly accessible by the second sector of programmable logic fabric, wherein the first sector of sector-aligned memory is configured to store the first set of data.

	Regarding claim 2, claim 3 of recited application discloses the limitations of claim 2.   The integrated circuit device of claim 2, wherein: the first integrated circuit die 

	Regarding claim 3, claim 4 of recited application disclose the limitation of claim 3.    The integrated circuit device of claim 1, wherein the first sector of programmable logic fabric comprises in-fabric memory having a first memory capacity, wherein the first sector of sector-aligned memory has a second memory capacity greater than or equal to the first memory capacity.

	Regarding claim 4, claim 4 of recited application disclose the limitation of claim 4.   The integrated circuit device of claim 3, wherein the second memory capacity is greater than or equal to 100 times the first memory capacity.

	Regarding claim 5, claim 5 of recited application discloses the limitation of claim 5.   The integrated circuit device of claim 1, wherein the first sector of programmable logic fabric comprises in-fabric memory configured to be written with data from the sector-aligned memory.

	Regarding claim 6, claim 9 of recited application discloses the limitation of claim 6.   The integrated circuit device of claim 5, wherein the in-fabric memory is configured to be written with data from the sector-aligned memory in a pipelined manner.

Regarding claim 7, claim 4 of recited application discloses the limitations of claim 7,    The integrated circuit device of claim 1, wherein the first sector of programmable logic comprises a first set of configuration memory having a first memory capacity, wherein the first sector of sector-aligned memory has a second memory capacity greater than or equal to the first memory capacity.

		
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, and 10 of copending Application No. 15,868,627 in view of How et al. (US 2016/0049941).
This is a provisional nonstatutory double patenting rejection.

	Regarding claim 8, Application ‘627 discloses limitation of claim 1.
	However, Application ‘627 is silent with respect to wherein the first sector of sector-aligned memory is configured to be accessible by the first sector of programmable logic fabric in parallel while the second sector of sector-aligned memory is accessible by the second sector of programmable logic fabric.
	How et al. disclose wherein the first sector (502, figure 5) of sector-aligned memory (figures 1 and 2) is configured to be accessible by the first sector of programmable logic fabric in parallel (figures 5-9, also see para.[0004] discloses: each sector is independently operable and/or operable in parallel with other sector) while the second sector of sector-aligned memory is accessible by the (figures 1 and 5-9, also figure 1 and para.[0021]).
	Since	application ‘627 and How et al. are both from the same field of endeavor, the purpose disclosed by How et al. would have been recognized in the pertinent art of application ‘627
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of How et al. to teaching of application ‘627 for purpose of using FPGA to increase a bandwidth and flexibility. These attributes may help deliver higher integration levels with reduced implementation complexity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by New et al. (US 6,091,263).


	Regarding independent claim 1, New et al. disclose an integrated circuit device comprising: programmable logic fabric disposed on a first integrated circuit die (figure 7, 602L configuration cache memory array), wherein the programmable logic fabric (figures 6 and 7) comprises a first sector of programmable logic fabric and a second sector of programmable logic fabric, wherein the first sector of programmable logic fabric is configured to be programmed with a circuit design that operates on a first set of data (col.6, ll.29-38, configuration data and state data are transferred from the configuration cache memory half arrays into CLB half array such that a first sector of the configuration memory 602L is configured to be program with first configuration data) and
sector-aligned memory (figure 7, 602R) disposed on a second integrated circuit die (figure 7, left half arrays and right half arrays), wherein the sector-aligned memory comprises a first sector of sector-aligned memory directly accessible by the first sector of programmable logic fabric (col.6 ll.5-43 each of CLB half arrays is independently reconfigurable and each of CLBs in CLB array has a corresponding local configuration cache memory block in configuration cache memory array)  and a second sector of sector-aligned memory directly accessible by the second sector of programmable logic fabric, wherein the first sector of sector-aligned memory is configured to store the first set of data (col.2 ll. 7-16 and col.6 ll.29-43, the first and second configuration cache memory arrays each store valued for reconfiguring the first and second arrans of CLBs in plurality of configurations).

	Regarding claim 2, New et al. disclose the limitation of claim 1.
	New et al. further disclose wherein: the first integrated circuit die and the second integrated circuit die are vertically stacked (figure 7); and the first sector of programmable logic fabric is aligned with the first sector of sector-aligned memory (figure 8 and col.6, ll. 44-51, local bus structure which exists between each CLB and its corresponding local).

	Regarding claim 3, New et al. disclose the limitation of claim 1.
	New et al. further disclose wherein the first sector of programmable logic fabric comprises in-fabric memory having a first memory capacity, wherein the first sector of sector-aligned memory has a second memory capacity greater than or equal to the first memory capacity (col.2, ll.1-6, the figuration cache memory array can store values corresponding to four different configurations of the first array of CLBs and the second configuration cache memory can store values corresponding to four different configurations of the second array of CLBs).

	Regarding claim 5, New et al. disclose the limitation of claim 1.
	New et al. further disclose wherein the first sector of programmable logic fabric comprises in-fabric memory configured to be written with data from the sector-aligned memory (col.7, line 55 through col.8, ll.28, each of configuration data cache memories stores configuration data values required to configure CLA).

	Regarding claim 6, New et al. disclose the limitation of claim 5.
	New et al. further disclose wherein the in-fabric memory is configured to be written with data from the sector-aligned memory in a pipelined manner (col.7, line 55 through col.8, ll.28, each of configuration data cache memories stores configuration data values required to configure CLA).

	Regarding claim 7, New et al. disclose the limitation of claim 1.
	New et al. further disclose wherein the first sector of programmable logic comprises a first set of configuration memory having a first memory capacity (col.2, ll.7-16 and col.6 ll. 29-43, the first and second configuration cache memory array each store values for reconfiguring the first and second arrays of CLBs in a plurality of configurations), wherein the first sector of sector-aligned memory has a second memory capacity greater than or equal to the first memory capacity (col.2, ll.1-6, the figuration cache memory array can store values corresponding to four different configurations of the first array of CLBs and the second configuration cache memory can store values corresponding to four different configurations of the second array of CLBs).
	
	
Allowable Subject Matter
   Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

Regarding independent claim 9, the prior art does not teach or suggest the claimed invention having “ wherein the second sector of programmable logic fabric comprises a second set of programmable logic elements controlled by a respective second set of configuration memory cells; a first sector of a sector-aligned memory disposed in a second integrated circuit die, wherein the first sector of the sector-aligned memory is connected to the first sector of programmable logic fabric via a first physical connection; and a second sector of the sector-aligned memory disposed in the second integrated circuit die, wherein the second sector of the sector-aligned memory is connected to the second sector of programmable logic fabric via a second physical connection distinct from the first physical connection”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 10-15, the claims have been found allowable due to their dependencies to claim 9 above. 



         Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “a data transfer from the first sector of programmable logic fabric to an associated first sector of memory disposed on a second integrated circuit die or to the first sector of programmable logic fabric from the associated first sector of memory; and in response to the request, using memory control circuitry disposed in the first integrated circuit die, the second integrated circuit die, or both, carrying out the data transfer from the first sector of programmable logic fabric to the associated first 
          Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim 16 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827